Lundberg Stratton, J.,
concurring in part and dissenting in part. I agree with the excellent analysis of the law as laid out in the majority’s opinion. However, I do not agree with the majority’s decision to affirm the judgment and remand this cause to the trial court, as I believe that reasonable minds cannot differ that Ohio Edison should be granted summary judgment.
Ohio Edison sought summary judgment for the entire case. The issue of whether it gave or denied permission for any critical act that led to Michael Lexie’s injury and whether that information was communicated to James Morakis was before the court. Ohio Edison specifically relied on Bond v. Howard Corp. (1995), 72 Ohio St.3d 332, 650 N.E.2d 416, in its motion to reconsider the denial of the motion for summary judgment. The pleadings, depositions, and affidavits before the trial court contained sufficient undisputed evidence from which the court could conclude that there was no genuine issue whether Ohio Edison did properly de-energize the area where Lexie was working and did accurately communicate this information to Morakis and his painters.
Pat Campbell testified that the area where Lexie was working had been deenergized. Morakis testified that Campbell told him which areas were energized *645and which areas were not. Morakis further testified that he passed this information on to his employees. In addition, Lexie testified in his deposition that Pat Campbell also informed him of the areas which were “hot” and those which were “cold.” Appellee failed to submit any evidence in response to Ohio Edison’s motion to reconsider that would create an issue of material fact.
The “critical act” that led to Lexie’s injury was his entering an energized area. Ohio Edison did not give him permission to enter that area. Nor did Morakis give him permission to enter that area. Morakis had already advised Lexie that that area was “hot.” In fact, Morakis testified, as pointed out by the majority:
“A. It was de-energized where he was working and he just finished up and I happened to be — I was right under him, in fact, and I was watching him and I happened to look around to see how the other fellows were doing, and before I knew it I heard a flash and he walked into the energized area. All he had to do was go to his right instead of to his left and he would have been cleared.
« ‡ * *
“Q. Wherever Michael was working, he was working in an area that you had instructed him to work?
“A. Yes.
“Q. Is that correct?
“A. Yes, right, and he was just finishing up that particular area I sent him to and all he had to do was go to his right and come down the de-energized area, which would have been no problem.
“Q. All right. My question to you here is is it possible you had instructed [Lexie] to work in an energized area?
“A. No.
“Q. That’s not possible?
“A. No.
“Q. Could it have been a mistake on yours [sic, your] or [Campbell’s] part and you put him in an area that was energized by mistake?
“A. No, because I double check. If I’m in doubt I ask the [Ohio Edison] inspector.”
Such testimony clearly established that Ohio Edison had communicated to Morakis which areas were energized and which were de-energized. Morakis, in fact, had communicated this to Lexie. Therefore, there is no dispute of fact over whether the lines were properly de-energized, nor over whether that information had been communicated to both Morakis and Lexie.
In fact, Morakis continued in his testimony:
*646“Q. Is it possible that you did and you had him in the wrong spot, in the wrong area?
“A. No, I didn’t have him in the wrong spot. I knew exactly where I was putting him.”
Lexie also testified that he knew that if a line was energized, he should not “even come close.”
“Q. When he [Morakis] said that certain lines were hot you knew that you shouldn’t touch them or get close to them?
“A. Yes.”
The simple, unfortunate and undisputed fact is that Lexie turned left instead of right, directly into an energized area. There is no issue on which reasonable minds could differ, as no dispute exists on these points. Footnote 3 of the majority’s opinion concedes nearly as much. The evidence does not just “strongly suggest” these conclusions — the evidence is undisputed.
Because Ohio Edison properly moved for summary judgment on all issues, and the evidence is not in dispute, we should reverse the court of appeals and reinstate the trial court’s grant of summary judgment. Therefore, I respectfully dissent.
Moyer, C.J., concurs in the foregoing opinion.